Citation Nr: 1454676	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-45 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

In June 2013, the Board remanded the issue on appeal for further development and current VA treatment records.  The appeal has been returned to the Board for further adjudication.  


FINDING OF FACT

The Veteran is diagnosed with PTSD that has been medically attributed to an in-service stressful incident.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD due to personal assault, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(5) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD and depressive disorder based on an in-service incident.  The Veteran asserts that he was sexually assaulted while on active duty.  He maintains that after the assault he was fearful of contracting AIDS and received several HIV tests following the attack.  He has been diagnosed with PTSD, chronic, severe and major depressive disorder (MDD), recurrent, severe without psychotic features.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) (2014).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not necessarily limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Board notes that the Veteran's service treatment and personnel records are negative for evidence of in-service psychiatric, behavioral, or disciplinary problems.  However, the Veteran's service treatment records do show that the Veteran had a number of HIV tests done following the in-service personal assault.  As noted above, tests for sexually transmitted diseases is one form of evidence that can be used to corroborate the Veteran's account of the stressor incident if a PTSD claim is based on MST or personal assault in service.  

In July 2009, the Veteran underwent a psychological assessment for a VA study for Veterans with Military Sexual Trauma.  The examiner noted that the Veteran had only recently discussed the topic of his MST and became visibly upset when he described the physical assault and sexual trauma that he experienced while on active duty.  When asked to identify stressful events that he had experienced, the Veteran reported natural disaster, fire or explosion, transportation accident, physical assault, combat exposure to a war zone, sudden unexpected death of someone close, and sexual assault.  When he was asked to describe the event that resulted in the most sever distress currently, he described the physical and sexual assault that occurred during his tour in the Philippines.  Without going into too much detail, the Board notes that the Veteran described a brutal physical and sexual assault at the hands of three individuals.  The Veteran reported that after the assault, the Veteran feared that the men were fellow Marines and that he would see them again on the ship.  He reported that he never saw them again and he never reported the assaults.  He told the examiner that he was terrified that he would contract AIDS from the rapes and that he had HIV testing for many months after these assaults.  During the interview, the Veteran reported many PTSD symptoms, and stated that these symptoms began after the physical and sexual assaults occurred and continued since that time.  He reported that these symptoms had a severe impact on his social relationships.  He avoided almost all social activities, had no close male friendships, and he experienced on-going problems with his wife and family as a result of the PTSD symptoms.  He reported sleep disturbance, interference with his job performance, and work relationships, and hypervigilance.  The Veteran's diagnoses include PTSD, chronic, severe and MDD, recurrent, severe without psychotic features.  The examiner stated that the results of the interview were consistent with the diagnosis of PTSD, chronic, severe.  She went on to state that although the Veteran reported experiencing several traumatic events, he reported that his symptoms began immediately after the trauma of the physical and sexual assaults.  The examiner noted that the Veteran has experienced severe distress, re-experiencing symptoms, avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, and difficulty with social and occupational functioning which began after he was assaulted, and he continues to be very symptomatic.  

The Veteran's repeated HIV testing in-service is relevant evidence that supports his contention of sexual assault.  Furthermore, the Veteran's contentions of sexual and physical assault were corroborated by the VA examiner's opinion that his severe symptoms of PTSD occurred immediately after and have persisted since his in-service assaults.  Based on the foregoing, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


